Affirmed and Memorandum Opinion filed May 22, 2012.




                                            In The

                             Fourteenth Court of Appeals
                                     ___________________

                                      NO. 14-11-00410-CV
                                     ___________________

                              ANTHONY JOHNSON, Appellant

                                             V.

             TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee


                          On Appeal from the 412th District Court
                                 Brazoria County, Texas
                              Trial Court Cause No. 62370I


                            MEMORANDUM OPINION

      Appellant, Anthony Johnson, appeals the dismissal of his suit. We affirm.


                                         BACKGROUND

      Appellant brought suit under 42 USC § 1983,1 alleging that the Texas Department
of Criminal Justice (TDCJ) had violated his constitutional rights under the Due Process
Clause of the United States Constitution. Appellant, an inmate, alleged that a guard



      1
          See 42 U.S.C. § 1983 (2006).
confiscated his property.2 Appellant’s Step I grievance was filed on July 8, 2010, and the
written decision was received by him on September 17, 2010.               Appellant’s Step II
grievance was filed on September 24, 2010, and the written decision was received by him
on December 3, 2010.         Appellant’s Original Petition in this case was date-stamped as
filed on February 28, 2011.       On March 24, 2011, the trial court entered an order
dismissing appellant’s claim. This appeal shortly followed.


                                        ANALYSIS

       Inmate litigation is governed by chapter 14 of the Texas Civil Practice and
Remedies Code. See Tex. Civ. Prac. & Rem. Code §§ 14.001–.014 (West 2002 & Supp.
2011). In reviewing the trial court’s decision to dismiss a case subject to chapter 14, we
apply an abuse of discretion standard of review. Wallace v. Tex. Dep’t of Criminal
Justice-Institutional Div., 36 S.W.3d 610 (Tex. App.—Houston [1st Dist.] 2000, pet.
denied). A court abuses its discretion if it acts without reference to guiding principles or
rules. Id.

       Section 14.005(b) provides that the trial court “shall dismiss a claim if the inmate
fails to file the claim before the 31st day after the date the inmate receives the written
decision from the grievance system.”         Id. at § 14.005(b).     The record reflects that
appellant went through both steps in the grievance process prior to filing his suit with the
trial court. The record shows that appellant received the Step II grievance decision on
December 3, 2010; therefore, his deadline to file his claim was January 3, 2011.

       A pro se inmate litigant’s petition is deemed filed when the petition is timely
delivered to the prison mailbox or placed with prison officials for mailing, i.e. when prison
authorities receive the document to be mailed. Campbell v. State, 320 S.W.3d 338, 343

       2
          Because the underlying facts and arguments made about the alleged confiscation are not
dispositive to the outcome of this appeal, they have been omitted. See Tex. R. App. P. 47.1.
                                               2
(Tex. Crim. App. 2010); Ramos v. Richardson, 228 S.W.3d 671, 673 (Tex. 2007); Warner
v. Glass, 135 S.W.3d 681, 684–85 (Tex. 2004). If appellant had given his Original
Petition to prison authorities by January 3, 2011, then it would have been deemed timely
filed. However, there is nothing in the record to show when appellant gave the Original
Petition to prison authorities. The record reflects that the District court had received some
documents from appellant as of January 21, 2011; however, what those documents were,
when they were sent, how they were sent, and when they were received by the district clerk
is not shown. 3 Appellant’s original petition in this case was date stamped as filed on
February 28, 2011, a date too late for the trial court’s consideration as a matter of law.
Accordingly, the trial court did not abuse its discretion when it dismissed appellant’s suit.


                                            CONCLUSION

        We affirm the judgment of the trial court.


                                                   /s/       Margaret Garner Mirabal
                                                             Senior Justice

Panel consists of Justices Seymore, Boyce, and Mirabal.4

        3
           The clerk’s record contains an exhibit attached to appellant’s Original Petition that purports to be
a relevant letter from the Brazoria County District Clerk to appellant dated January 21, 2011. In pertinent
part, the letter states:
        RE: CIVIL ACTION
        Dear Sir:
        The clerk has received your documents. The documents are being returned for the
        following reason(s):
        Your Documents are all addressed to the United States District Court. You need to file
        your documents in the United States District Court, Southern District, Galveston Division,
        as Brazoria County has no jurisdiction.
We cannot tell from the record before us: (1) when the Brazoria County district clerk received appellant’s
Original Petition, (2) when appellant mailed the Original Petition, or (3) whether the January 21, 2011 letter
even refers to the lawsuit that is the subject of this appeal.
        4
            Senior Justice Margaret Garner Mirabal sitting by assignment.
                                                         3